 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDleadmen have no authority to hire or fire employees,to transfer employees fromdepartment to department,or to issue reprimands,or to make effective recommen-dations in these matters.Leadmen are subject to the immediate supervision of theforeman and assistant foreman for their respective departments.Upon the basis ofthe foregoing,I find that leadmen,or group leaders,are not supervisors.N. L. R. B.v.Newton Company,236 F.2d 438 (C. A.5);New York ShippingAssociation,Inc.,116 NLRB 1183;Nutone, Incorporated,112 NLRB 1153, 1164;The ClintonConstructionCompany,107 NLRB 946, 948;HodgdonBrothers-Goudy &Stevens,106 NLRBNo. 211 (not reported in printed volumes of Board Decisionsand Orders).Absent any other basis for attributing to the Employer responsibility for allegedmisconduct by leadmen,their activitiesmay not be considered in support of theobjections to the election herein.Parenthetically,itmay beobserved that evenwere leadmen supervisors by reason of the technical definition in theAct they occupyso insignificant a position in the Company's supervisoryhierarchythat it is improb-able that theyare identified in the mindsof the employeesas spokesmen for man-agement.SeeRheem ManufacturingCompany,114 NLRB 404, 405-406.B. Because of lack of credibilityJohn Frank Robison:Employee John Frank Robison testified about eventsinvolving his foreman,CharlesBarker.Barker was not called as a witness andthereforeRobison's testimony is unrefuted.Shortly before the instant hearingRobison was downgraded,an action which he resented.Robison went to thePetitioner'soffice in Middletown seeking their assistance in his endeavor to obtainrestoration of his previous grade.Then, for thefirst time,he revealed to thePetitioner the factsabout whichhe testified at the hearing.On cross-examination,when Robison was questioned about the circumstanceswhich prompted him todisclose the information within his possessionto thePetitioner he was evasive.On direct examination,Robison testifiedthat 4 or 5 days before theelectionForeman Barker began a conversationwith him.Accordingto Robison,Barkerspecifically asked him how he intended to vote and his response was, "Well, I justcome around and told him that was my business,Iwouldvote to suit myself."However,on cross-examination Robison testifiedthatthe foregoing conversationoccurred about 2 weeksbefore theelection and possibly earlier.Later hetestifiedthat he remembered the election took place on the 18th but was unable to recallof which month.Then, in furthercontradiction of his testimony on direct examina-tion,he testified, that Barker asked," `Who areyou goingto vote for?It looks likeyou havegot aCIO badge on.'And I said, `Yes,I have,' and I told him I wasaiming tovote for the CIO, the wayI told him."Robison also gave a confused account of an incident wherein Barker assistedseveral employees in placing the Intervenor's insignia on T shirts.Despite the fact that no evidence was offered to contradict Robison,because hewas evasive,confused,and self-contradictory and because I find his motive formaking himself available as a witness in this hearing was vengeful,I place no relianceupon his testimony and therefore do notcredit any of it.Billy Paul Winebarger:Employee BillyPaul Winebargertestifiedabouta conver-sation he had with Employment Manager WilburFisher.All significantfacets ofWinebarger's testimony were contradictedby Fisher.It is my opinion,upon con-sideration of all the testimony of both witnesses and their demeanoron thewitnessstand, that Fisher's testimony was the more reliable.Accordingly, I credit Fisher'sdenials of Winebarger's testimony."M" System,Inc.,Mobile Home Division,Mid-States Corp.andLodge 1243,International Association of Machinists,AFL-CIO.Case No. 16-CA-906.1 July 5,195'DECISION AND ORDEROn March 20, 1957, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that'The instant case was consolidated for the purpose of hearing with Case No. 16-RC-1773 because substantially similar issues involving the Respondent's alleged interference118 NLRB No. 61. "M" SYSTEM, INC.503the Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Murdock, Rodgers, and Bean].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,' the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.We concur in the Trial Examiner's finding that the Respondent, inits letter distributed to employees on June 8, 1956, and in a speechdelivered by the Respondent's president on the same day, madepromises of economic benefit to its employees if they rejected theUnion as their collective-bargaining representative in the electionconducted on June 12, 1956.We are fortified in this conclusion, aswas the Trial Examiner, by the many statements made by Respond-ent's supervisors to employees that various gains and benefits wouldbe forthcoming if the employees voted against the Union.Accord-ingly, we find, as did the Trial Examiner, that the Respondent vio-lated Section 8 (a) (1) of the Act by the letter distributed to theemployees and the speech made to them on June 8, and by the otherconduct described in the Intermediate Report.with its employees' free choice of a bargaining representative were involved.After is-suance of the Intermediate Report herein, the Union filed with the Board a motion tosever Case No. 1G-RC-1773 from the instant case.While the Respondent has registeredopposition to such severance, there is no showing that the Respondent will be prejudicedin any manner by permitting severance of these cases.we have therefore granted theUnion's motion to sever the instant case from Case No. 16-RC-1773. In view of thisdisposition, we do not adopt the Trial Examiner's findings and recommendations that theRespondent engaged in objectionable interference with an election held on the petition inCase No. 1G-RC-1773 which warrants setting that election aside.9The request of the Respondent for oral argument is hereby denied as, in our opinion,the record, exceptions, and brief adequately present the issues and positions of theparties.The Respondent charges that the Trial Examiner exhibited bias and prejudice in theconduct of the hearing and in his Intermediate Report.We have carefully studied theentire record in this case.Our independent review of the record reveals no support forthis charge.4In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's findingthat the Respondent did not violate Section 8 (a) (2) of the Act by its conduct withrespect to the formation and existence of the employees'council, and his recommendeddismissal of the allegations in the complaint relating to this conduct. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER.Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, "M" System,Inc.,Mobile Home Division, Mid-States Corp., Texarkana, Texas, itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a) Interrogating its employees concerning their voting intentionsand concerning their conversations with union representatives andthreatening employees with discharge because of these conversations;threatening surveillance in the voting booths ; threatening employeesthat if the Union won the election it will revoke existing benefits andprivileges or that it will shut clown the plant and lay off the em-ployees ; promising wage increases and other benefits if the Union weredefeated in the election ; and engaging in surveillance either of unionactivities or of employees during the course of the Board's officialinvestigations.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organi-zation, to form, join, or assist Lodge 1243, International Associationof Machinists, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in its plant in Texarkana, Texas, copies of the notice at-tached to the Intermediate Report and marked "Appendix B." 5 Copiesof said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being duly signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places including all. places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent5 This notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order." In the event that this Order is en-forced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." "M" SYSTEM, INC.505to insure that said notices are not altered, defaced, or covered by anyother material; and(b)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent engaged in unfair labor practices in violation ofSection 8 (a) (2) of the Act be, and it hereby is, dismissed.INTERMEDIATE REPORTSTATEMENT OF THE CASEThese cases having been consolidated by order of the Regional Director of theNational Labor Relations Board on December 17, 1956, and a complaint havingbeen issued by the General Counsel under Section 10 (b) of the National LaborRelations Act, as amended (61 Stat. 136), a hearing was held in Texarkana, Texas,from January 16 to 21, 1957, inclusive, pursuant to due notice.All parties 1 wererepresented by counsel or other representatives and were afforded full opportunityto participate in the hearing and to file briefs, and proposed findings and con-clusions.Oral argument was waived.Respondent has filed a brief.The representation proceeding, under Section 9 (c) of the Act, was begun withthe filing of the Union's petition on September 30, 1955.A hearing was held onOctober 27, 1955; the Board's Decision and Direction of Election, 115 NLRB 1316,issued May 14, 1956; and an election was held on June 12, in which 41 ballots werecast for the Union, 68 against, and there were 2 void ballots and 1 challengedballot.The Union filed objections on 5 grounds to conduct affecting the results ofthe election; and on August 16, the Regional Director, after investigation, issuedhis report sustaining the objections on the first 4 grounds, overruling them on thefifth, and recommending that the election be set aside and a new election held.Following Respondent's exceptions to that report, the Board, by Supplemental De-cision issued December 7, 116 NLRB 1725, found that the exceptions raised sub-stantial and material issues of fact, and ordered a hearing before a Trial Examiner,which hearing, the Board specified, might be consolidated with that in Case No.16-CA-906.The issues in the representation case, as spelled out in the Supplemental Decision,may be summarized as follows: Objections I and 3 contained allegations that Re-spondent's general manager sent letters to the eligible employees and made a speechto them prior to the election which contained promises of economic benefits to theemployees if they voted against the Union and which threatened loss of existingbenefits if the Union were selected as their bargaining representative.The Boarddirected that the hearing determine whether the benefits promised in the letter andspeech had already been made known to the employees well in advance of theelection and pursuant to an established company policy, or whether those benefitswere first made known to the employees at the time of or just before the election.Objection 2 was to the effect that Respondent's supervisors interrogated employeesas to their voting intentions and threatened them with economic reprisal if theyvoted for the Union.Objection 4 charged that supervisors were present in thevoting area during the election and made campaign statements to the voters.The complaint in Case No. 16-CA-906, which was based on charges duly filedand served, covered the foregoing matters as well as other alleged incidents ofcoercion and intimidation subsequent to the election, on July 16 and September 27,all of which were charged as unfair labor practices proscribed by Section 8 (a) (1)of the Act. It also charged Respondent with a violation of Section 8 (a) (2)and (1) through the formation, on July 20, and the domination of an employees'council, alleged to be a labor organization.Respondent filed an answer in which it denied the allegations of unfair laborpractices; it also denied that the employees' council was a labor organization.IThe General Counsel and his representative at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board. "M" Sys-term is referred to as Respondent and as Company, and the Charging Union as the Unionand as IAM.All events herein occurred in 1956, unless otherwise stated. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent also filed a motion to dismiss and a motion for a bill of particulars,which motions were denied before the hearing by Trial Examiner David London.Those motions were again denied by the Trial Examiner when Respondent renewedthem at the outset of the hearing.Subsequent to the close of the hearing, Respondent and General Counsel enteredinto a stipulation concerning timecard checkouts on the day of the election, whichis hereby received as a formal exhibit.Upon the entire record, and from his observation of the witnesses, the undersignedmakes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Mississippi corporation with a plant at Texarkana, Texas, whereit is engaged in the manufacture, sale, and distribution of mobile homes, commonlyreferred to as house trailers.Prior to March 1, 1956, Respondent's sales werewholly within Texas, but since that date it has made extrastate sales exceeding$50,000.See also Decision and Direction of Election,supra,115NLRB 1316.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union is a labor organization within the meaning of the Act.The status ofthe employees' council is covered at section III,C, infra.III.THE UNFAIR LABOR PRACTICESA. Conduct affecting the results of the election1.Preelection activities of supervisorsThe General Counsel offered the testimony of some 10 witnesses concerning a pre-election campaign of interrogation, threats, and promises of benefit by the followingmembers of Respondent's supervisory staff:Plant Superintendent John W. Liskay,Foremen Edward Hart, Duke Pettway, Floyd (Buddy) Sanders, and Leadmen L. E.Bradshaw, Leo H. Compton, and Robert B. Jacks?The bulk of the evidence relatedto a period shortly prior to and on the day of the election; it will be summarizedunder the names of the respective supervisors to which it relates.John LiskayHuey A. Durman testified that a few days before the notice of election wasposted (June 5), Liskay told him that if the plant went union, all privileges whichthe Company gave, such as smoking privileges, holidays, and insurance, could be cutout, that the Company would not have the Union in the plant, and that if theUnion came in the Company could shut the plant down and hire new employees.OrvilleHunter (who was openly and activelyantiunion)testified that while heand Luther Ellison were building the election booths in the foreman's office, Liskaytold them that if the Union came in, the existing privileges would be cut out, suchas insurance, holidays, and smoke breaks.Liskay continued that that would bedone so that the Company would have something to "give back" to the Union.Ed HartHunter also testified that about 3 or 4 days before the election Hart told him thatif the plant went union, the Company would very likely close the plant down, that"that would get rid of a lot of guys," and that there were enough trailers on handto last for a good while.Leo H. ComptonJohn R. Covington testified that on June 11, the day before the election, Comptontold him that if they voted for the union, "M" System would shut down for'In the Decision and Direction of Election,supra,the Board found the leadmen to besupervisors, thereby sustaining the Company's contention and rejecting the Union's.Although the status of the foremen was not specifically mentioned, the decision showedthat the leadmen were inferior to them in rank ; and it was stipulated in the presentrecord that the foremen in fact possessed certain supervisory authority. "M" SYSTEM, INC.5072 weeks, and that the shutdown could be made because there were plenty of trailers onthe yard.Charles R. Atterberry, Jr., testified that about a week before the election Comptontold him to, "Watch it when you vote . . . because they are going to take your pic-ture....They have a camera in top of the booth, and they are going to take yourpicture when you vote."When Atterberry stated his understanding that the bal-loting was supposedto bein secret,Comptoncontinued,"It is supposed to be, butthey are going to take your picture."Atterberry testified that he believed Comp-ton's statement sufficiently that he looked for a camera when he went into the votingbooth, but didnot see one.On cross-examination Atterberry denied suggestionsthat he was the butt of joking and horseplay in the plant, and Respondent offeredno evidence that he was.Robert JacksWilliam B. Jackson testified that on June 5, following the posting of the notice ofelection,Robert Jacks began a conversation with him concerning the Union, andstated that the Union was not any good, and that the Company would move fromTexarkana if the plant went Union.Durman testified that on the morning of the election Jacks told him during a dis-cussion of the Union that existing privileges, such as smoking and insurance andsome of the holidays, could be taken away or cut out.On cross-examination Durmantestified also that Jacks inquired how he was going to vote, and told him that therewere certain benefits which had been promised (in a speech on June 8, by HenryP. Eckstein, general manager) if the plant did not go union, which the employeesprobably would not get if it went union, and that Jacks mentioned such things asanother probable holiday, better jobs, and a raise of pay.Virgil Smith testified that on the day of the election, during an argument aboutthe Union, Jacks stated that if the plant went union, the employees would lose theirinsurance and part, if not all, of the paid holidays; that smoke breaks would be cutout, and that Liskay would fire the first one he saw smoking; that "M" System hadmoved from Mississippi to Texarkana on account of the Union, and would moveagain; and that the Company would shut down before it would give a nickel raise.James R. Walsh testified that on the morning of the election, Jacks inquired howhe was going to vote.Walsh refused to disclose his intentions. In a subsequentconversation Jacks again urged Walsh to commit himself, assuring him that if hedid so, Jacks would keep it confidential. In a third conversation in the afternoon,Jacks discussed the segregation question in relation to the Union, and also informedWalsh that if the plant went union the break periods would be eliminated and thatthe $1,000 insurance policy which the Company carried would also be eliminated.Finally, in a fourth conversation, just before the whistle blew for the election,Jacks urged him to "Vote in the right direction.... Vote against the Union," andstated that he would protect Walsh with the Company. Jacks also stated that theCompany lacked 14 votes.Duke PettwayDurman testified that about a week after his conversation with Liskay, Pettwaytold him that the Company did not want the Union in the plant and that if it wasbrought in, existing privileges or benefits could be taken away, such as smoking priv-ileges and paid insurance, and that the employees would get better pay after a while.Joseph C. Bonner testified that about a week before the election Pettway inquiredwhether he was interested in the Union coming in. Bonner replied that he was notinterested either way, but that he was interested in a raise.Pettway then inquiredhow Bonner was going to vote, and Bonner replied that was none of his business.Pettway then stated that if the plant did not go union, he would try to get Bonnerhis raise, but that if it did go union, he could not guarantee Bonner a thing becausethat would be up to the Union. Bonner testified that he got his raise after theelection.Bonner also testified that 2 or 3 days before the election he asked Pettwayabout the holidays and the smoking privileges, and Pettway stated that if the plantwent union, the smoking privileges would probably be cut out.Virgil Smith testified that around 3 p. m. on the day of the election Pettway dis-cussed the Union with him, asking why Smith wanted the Union. Smith statedthemain reason was that he wanted more money. Pettway stated the Company 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not give a raise then, but that if the plant did not go union, that after theelection was over if Earl Williams(Smith's foreman)did not give Smith a raise,Pettway would give him one.L.E.BradshawRaymond C. Dunn testified that around 3 p. m., just before voting time, Bradshawspoke to him concerning the imminence of the voting, that there was discussionbetween them of existing benefits, such as holidays, vacation, and smoke breaks,and that Bradshaw stated, "Well, I guess you know if the Union gets in, we willlose those, they will be cut out if the Union goes in. . . . You may think itsrough now but it will really be rough after that."Floyd SandersPeterMitchell testified to three different conversations with Sanders concerningthe Union, but the first two appeared to include nothing which was not privilegedunder Section 8 (c), in that nothing in them was of coercive effect.Mitchell testifiedto a third conversation, however, which he fixed as about 3 weeks before theelection, in which Sanders referred to certain privileges in the plant and said thatif the Union came in, the Company would or could take away the smoking privileges,break periods, paid holidays, and vacations. Sanders also said that he did not wanttheUnion, and that the Company did not want one, and that if the Companywanted a union, it would organize one itself.All of the above supervisors, testifying as Respondent's witnesses, specificallydenied the statements attributed to them, except that Compton made no denialof Atterberry's testimony concerning the camera in the election booth. In mostinstances the denials were flatly made, while in some the fact of a conversation wasadmitted, but all content of a coercive character was denied.With one exception 3no one was present within hearing of the conversation, though the evidence indi-cated that in some instances the work partner or "buddy" of the employee witnesswas across the trailer body or at the opposite end of the trailer from the witness.The evidence showed, however, that hammering, nailing, sawing, and other plantnoises could well have prevented even nearby persons from hearing the conversations.This was plainly shown by the testimony of two of Respondent's witnesses.Carlton Creel testified that he worked near Dunn (15 feet away) that he had onceheard Bradshaw discuss with Dunn the Union at Vicksburg, Mississippi (whereRespondent formerly had a plant), but he heard no such discussion on election dayand specifically none around 3 p. m. Creel admitted on cross-examination that therewas "a good bit" of noise in his work area, resulting from the ripping of plywoodby several saws, and from the operation of the molding machine, and that he didnot claim to have heard all conversations between Bradshaw and Dunn. SimilarlyMarvin L. Johnson testified that he was Jackson's work partner, that they workedsometimes next to each other, sometimes on opposite sides of the trailer, and some-times at opposite ends.He testified that he did not hear Jacks make the statementswhich Jackson attributed to him on the day the election notice was posted, buthe admitted that they might have talked when he did not hear them.4In a situation of this sort, the finding as to whether or not the alleged statementswere made must turn primarily on the credibility of the witnesses immediately in-volved, i. e., the 10 employees versus the 7 supervisors, with such light as can begained from other facets of the evidence on the record as a whole.Of primarysignificance is the fact that in a number of the instances, 2 or more witnesses at-tributed to a particular supervisor statements which were to similar effect, and thatinmost cases those statements were to substantially the same effect as those at-tributed by other witnesses to other supervisors.For example, statements thatvarious privileges could or would be cut out if the Union came in were attributedto Liskay, Jacks, Pettway, Bradshaw, and Sanders; statements that the plant would3Hunter re : Liskay.Luther Ellison testified in corroboration of Liskay's denials.4Respondent also endeavored to offer testimony by witnesses from all the various workareas in the plant that at all times pertinent to the present issue they had never heardany supervisor make any such statements as those testified to by the General Counsel'switnesses.On counsel's representation that he had been unable to find that any of themwas present at the time that any of the statements were allegedly made by the super-visors, the testimony was rejected and an offer of proof was permitted. "M" SYSTEM, INC.509be shut down or moved and that the employees would be laid off or new oneshired were attributed to Liskay, Hart, Compton, and Jacks; statements that certainbenefits would be given were attributed to Jacks and Pettway; and inquiries as tovoting intentionswere attributed to Jacks and Pettway.Thus, though all thetestimony related to separate time and instances, its cumulative weight became finallymost impressive; it ultimately reached the point where (because of the number andsimilarity of the conversations) the effect was one of strong mutual corroboration.Other circumstances concerning particular witnesses also aided substantially inresolving the present issue.Thus Compton's credibility was completely destroyedon cross-examination and by the General Counsel's rebuttal evidence.5The testi-mony contrary to his as summarized above is accordingly accepted. Significantly,Compton's threat of a plant shutdown was in close accord with similar statementswhich were attributed by other witnesses to Liskay, Hart, and Jacks.Because of his demeanor, evasiveness, and manner of testifying, Liskay's testi-mony was also unreliable; it can be accepted only where undenied or where he re-ceived substantial corroboration (as, for example, concerning his presence in thevoting area, Section 3,infra).A third witness, Virgil Smith, for the General Counsel, became so badly con-fused on cross-examination that his testimony would ordinarily-be rejected.Yetthe record shows that the statements which he attributed to Jacks and Pettwaywere of similar tenor to those which other witnesses attributed to them and toother supervisors.Thus his testimony, which was in any event merely cumulative;received substantial corroboration.A further persuasive factor in resolving credibility on the present phase of thecase was the testimony of Orville Hunter.Though called by the General Counseland though openly and admittedly antiunion, Hunter gave frank and candid testi-mony in which he attributed to Liskay and Hart the same type of coercive state-ments which other prounion witnesses had attributed to them and to other super-visors.Because Hunter's testimony was adverse to the side on which his interestand his sympathies lay, it has been fully accepted. It is thus credited over Hart'sdenials and over the denials of Liskay and Luther Ellison concerning the electionbooth conversation.The foregoing considerations impel acceptance of the testimony of the GeneralCounsel's witnesses on the present phase of the case; in the aggregate they clearlyoutweigh factors urged by Respondent,6 which might, in their absence, have beenpersuasive of a contrary result. It is, therefore, concluded and found on the clearpreponderance of the testimony and on the record as a whole that Respondent'ssupervisorsmade the statements which were attributed to them by the GeneralCounsel's witnesses as above summarized.Respondent argues, however, that even if the General Counsel's witnesses arebelieved, its supervisors made no threats but at most they only expressed on a fewoccasions their own opinions as to future consequences in the plant, which were notdependent on the outcome of the election.That argument derives some supportfrom the fact that in some instances the supervisor's statement was put in termsof what the Company could do if the Union came in, rather than as what it woulddo.A single illustration will suffice to dissipate the force of that argument.ThusLiskay said in part to Durman that the Company would not have the Union in theplant and that if the Union came in, Respondent could shut the plant down and hirenew employees?No amount of shadow-boxing or dialectical hair-splitting (cf.N. L. R. B. v.Metallic Building Co.,204 F. 2d 826, 828 (C. A. 5) can convert that statementinto a noncoercive, simple prediction of future consequences. If a prediction, itwas clearly one of coercive effect-an effect which was plainly the intended and cal-culated one.Furthermore, there were other more numerous instances where Re-spondent's supervisors did not bother to hedge their statements in terms of prediction,but flatly stated that Respondent would take specified retaliatory action if the electionresulted in the Union's favor.5Compton denied having given two affidavits to Field Examiner Smith and deniedfurther ever meeting or talking with him. These, and many other similar direct denials,were conclusively disproved by the General Counsel.6E. g., inconsistencies, prounion interest, anticompany bias, and the partial rejectionof testimony by some of the same witnesses on other points (see footnote 8,infra).7Compare Hart's statement to Hunter, Compton's statement to Covington, Jacks' state-ment to Jackson, and Pettway's statement to Durman. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent argues further that the statements were not of coercive effect becausethey occurred(mainly)during the course of friendly discussions between supervisorand employee and because they were made as expressions of opinion and not inany threatening manner.Though those circumstances might be of persuasive weightin a different situation,e. g., if the statements were of doubtful,ambiguous,or lessserious content,they cannot here detract from the plainly calculated coercive effectof the language used.What the evidence shows as a whole is that Respondent's supervisors were activelyengaged in a campaign of threats of reprisal and promises of benefit which wasdesigned to affect the results of the election.The fact to which Respondent pointsthat Eckstein had specifically instructed them not to make any threats or promisescannot,of course,avail Respondent,since their status as supervisors subjected Re-spondent to responsibility for their statements to the employees,and since in anycase their position in the plant and their parallel courses of conduct gave the em-ployees just cause to believe that they were acting on the Company'sbehalf.International Association of Machinistsv.N. L. R.B.,311 U. S. 72,80;BirminghamPost Co. v. N.L. R. B.,140 F. 2d638 (C. A.5);Harrison Sheet SteelCo.,94 NLRB81, enfd. 194 F. 2d 407(C. A.7); N.L. R. B. v.Laister-KauffmanAircraft Corp.,144 F.2d 9, 15(C: A. 8).2.The letter; the speechRespondent's letter of June 8 to its employees and Eckstein's speech of the samedate contained certain language, set forth in the excerpts quoted below, which theRegional Director found interfered with the employees' free choice of a bargainingrepresentative, because Respondent did not indicate at the same time that the "gains"would "continue to grow" even if the employees selected the Union:Paid holidays were increased from 4 to 5 by adding New Year's day as apaid holiday.You will be paid in1956forNew Year's day,the Fourth of July,Labor Day, Thanksgiving and Christmas-provided, of course, you work thescheduled day before and after the holiday . . . [Emphasis supplied.]"M" System has already entered an expansion program which will result inmore "line" jobs; more supervisory jobs which will be filled by promotions fromour employees; more opportunities for advancement; and, more benefits forall... .In addition, Respondent set forth various other programs on which it was working,and then concluded its letter and speech as follows:The gains you have made at "M" System in the past 18 months. have beengreat.They will continue to growIFwe are leftalone to work together.Forthis reason, plus the other reasons I have mentioned, I sincerely feel that a unionis not needed here andYOUcan help keeptrouble,illwillanddistrustout ofour plant by votingNOin the election next Tuesday.The Board found, contrary to the Regional Director, that the letter and the speechwhen read as a whole, raisedissues "asto whether the benefits promised were madecontingent upon the outcome of the election or were made retroactive (as in thecase of the additional holiday payment for New Year's day in 1956), solely becauseof the pendency of the election."The issue as to the paid holidays can be quickly disposed of.Though some con-fusion had been created in the minds of the employees because Respondent had leftposted in the plant an old poster which specified only 4 paid holidays, a fifth (NewYear's Day) had actualy been added and paid for in 1956. The only qualificationwas that stated in the first excerpt quoted above, i. e., that the employee workscheduled workdays before and after the holiday.Witnesses who testified to thecontrary were either misled by the old poster or mistaken in their recollections orprobably had not qualified for the payment (e. g., James R. Walsh).The remaining evidence concerning the present issue has been summarized underthe preceding section.As there found, a number of Respondent's supervisors hadmade it repeatedly clear to the employees that not only were the "benefits" and the"gains" referred to in the letter and the speech-as well as other existing privileges-tobe wholly contingent upon the outcome of the election, but even more coercively, thatthe continued operation of the plant itself depended upon their rejection of the Union. "M" SYSTEM, INC.5113.Supervisors in the voting areaThe testimony concerning the presence of supervisors in the voting area can bestbe understood by reference to a plat of the plant premises which is in evidence asa Respondent's exhibit.For present purposes it will suffice to refer to Appendix Ahereto, which is a plat of the southeast section of the building, in which most ofthe pertinent events occurred.The following findings are based on the plats and onthe preponderance of the testimony.The plant occupied a 1-story building, approximately 120 feet north and southby 220 feet east and west.The offices were 'built in an L-shape in the southeastcorner of the building.Voting booths had been installed in the foreman's office.The voters entered from a door on the north side, which led from the plant, andleft by a door on the opposite side, which opened into a corridor between the offices.The corridor ended a few feet to the right (west) at another door which led backinto the plant; and after entering the corridor, the voters went out that door, turnedleft, and (with a few exceptions) punched out on 1 of 2 time clocks, and departedthrough the normal employee entrance near the time clocks.Both doors into thevoting room were kept closed except when voters were entering or leaving, as wasthe door at the end of the corridor.8There were no unauthorized persons withinthe room, and there was complete privacy so far as the record shows.The election was conducted by the Board's field examiner, Marvin L. Smith, Jr.,whose instructions during a preelection conference were (so far as here material)that there should be no supervisors in the voting area during the election period .9There is no evidence that he defined or that there was any discussion of what thevoting area embraced. I am convinced from all the evidence that this omissionaccounted for such instances as I find herein where supervisors stood within thesight of employees in the voting line.The election hours were from 3:45 to 4:30 p. m., and Smith testified that thepollswere opened and closed on the minute.10 Liskay testified, without denial,that a whistle was blown about 3:40, and that the men began shortly to congregatein groups near the foreman's office.He thereupon opened the door and askedSmith where he wanted the men lined up, and Smith stated he was not ready, butsuggested that they line up at the door.Liskay so informed the men, and afterthey had queued up (in a line toward the west side of the plant), Liskay stoodnear the door until Smith opened the polls and the voters began entering.The General Counsel offered testimony that several of Respondent's supervisorswere at various points within sight and/or hearing of the line of voters and thatin two instances campaign statements were made.Though the presence of someof the supervisors within sight of the line was admitted, Respondent offered testi-mony which refuted the alleged instances of campaigning.For reasons now statedit is found that neither incident occurred.Virgil Smith testified that as he was entering the door to the voting room Liskay,who was standing 3 feet from him on his left said, "Don't bite the hand that's feedingyou."Liskay denied being present and making the statement.Dunn testified thatthe voting line passed some 20 feet from a loft which was reached by a stairway,that as he passed the loft, he saw Bradshaw sitting on the platform at the head of8A clear preponderance of the evidence showed that the exit door from the corridorwas equipped with a spring that closed it automatically after each entrance or exit.Some of the General Counsel's witnesses (e. g., W. C. Harris) admitted this was true.The testimony of others to the contrary is not credited.The partial rejection of testimony by witnesses who are elsewhere credited does not,of course, affect the force of the findings herein since, "It is no reason for refusing toaccept everything that a witness says, because you do not believe all of it; nothing ismore common in all kinds of judicial decisions than to believe some and not all."N. L. R. B. v. Universal Camera Corp.,179 F. 2d 749, 754 (C. A. 2), L. Hand, C. J."A further statement in the election notice, relevant here, was that "Electioneeringwill not be permitted at or near the polling place."10 See also footnote 13,infra,referring to other testimony by Smith.Although Smithwas offered by the General Counsel for the limited purpose of refuting Compton's testi-mony, he answered, without objection questions by the Trial Examiner concerning theconduct of the election.Though Respondent's counsel had also indicated a desire toquestion Smith outside the scope of the General Counsel's direct examination, he madeno attempt to do so. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stairs, and that Bradshaw said, "Boys, let your conscience be your guide."Bradshaw admitted being in the loft as the line wended its way into the electionroom but denied that he made any comment.Respondent offered the testimony of numerous witnesses who testified that theyneither saw nor heard Liskay or Bradshaw.Their timecard checkouts showedthat several of them had obviously been in the voting line in close proximity eitherto Smith or to Dunn. The General Counsel offered no corroboration of eitherof the latter as to the statements which they attributed to Liskay and Bradshawrespectively."There was also considerable testimony on both sides concerning the presence ofcertain supervisors at various places in the general area around the time clocks oroutside the exit door from the office corridor.Those supervisors could be seen bymany of the voters in the line as well as by those who exited from the voting room.There is no evidence that any of the supervisors said anything except that EarlWilliams and Ed Hart (who had been stationed at the time clock by Liskay forthat purpose) told some of the employees (after they voted) that they could punchout and leave and that they would be paid up to the normal 4 o'clock quittingtime.Though the evidence was conflicting, the preponderance of the evidence wasplainly to the effect, and it is hereby found, that Williams and Hart remained inthe immediate vicinity of the time clocks some 30 to 40 feet from the voting lineexcept for a moment when Williams, at Eckstein's direction, requested Jackson toleave the line and wait in the office.12There was also testimony that Liskay was seen at various times in the generalvicinity of the time clocks or near the exit door from the corridor.13There was alsodisputed testimony thatMitchellWalters (a foreman) was seen near the timeclocks or near the exit door from the corridor and that Pettway was seen nearthe exit door from the corridor and at the stairway (to the loft). Finally, thoughnot referred to by any witness for the General Counsel, Compton testified that hewas sitting on a table against the outer wall of the foreman's room near the exitdoor from the corridor during most of the time the voting was going on. Thoughthere was a window in the west side of that room, it was covered completely by ashade or drape.Pettway testified that he was outside the plant during the voting, and Walterstestified that he was outside the plant and in the main offices at the time.Despitethe apparent direct conflict between their testimony and that of the witnesses fortheGeneral Counsel, the testimony is readily reconcilable in the light of Liskay'sundenied testimony concerning the formation of the voting line prior to the openingof the polls.Thus the probabilities are, and it is found, that the General Counsel'switnesses saw Pettway and Walters at that time.Walsh's testimony concerningPettway was especially susceptible to that construction.Thus, Walsh, who was obvi-ously stationed well back in the line (he checked out at 3:59), admitted that he hadseen Pettway only momentarily at the stairway and that he did not see Pettway whenhe got closer. It is therefore found from all the evidence that Pettway and Walterswere not near the voting line during the voting period.11Though Covington testified to having seen Liskay for some 5 to 10 minutes standingnear the entrance door to the voting room, it is found that this occurred before theopening of the polls, as testified to by Liskay.Thus Bonner, who had checked out 1minute ahead of Covington, testified that he saw no one at the entrance door when hewent in.12The Regional Director overruled the Union's objection based on this incident, andthe Board concurred in his ruling.Testimony by Dunn and Bonner that it was Liskay who directed Williams to removeJackson from the line is contrary to the preponderance of the evidence.13Testimony that that door was open and that Liskay stood in it is not credited. Seefootnote8, supra.Testimony that implied that he was standing immediately outside thedoor to the voting room is construed to mean the exit door from the corridor into theplant.There was also disputed testimony that Liskay was seen at some time between 4: 27and 4 : 30 inside the corridor near the door to the voting room.However, Smith testifiedthat all voters except 3 had voted by 4: 15, and that the last of those 3 had voted by4:25.Indeed, the timecards showed only one checkout between 4:06 and 4: 30(E.H. Sullivan at 4: 20).Assuming without deciding that Liskay was in the corridorat the time fixed by the General Counsel's witnesses, no interference with the electionwas involved or could have been possible, since all voting had been concluded. "M" SYSTEM, INC.513It is also concluded and found that the presence of Williams and Hart near thetime clocks and of Liskay and Compton near the exit door from the corridor was notwith intent to interfere, and that it did not constitute interference, with the election.There was no testimony of any actual or attempted interference either with the votingline some distance away or with the employees who had voted. Indeed, it is dif-ficult to comprehend how any interference could have been attempted with thelatter,who had voted in complete privacy and who had, after doing so, passedthrough two closed doors.The present aspect of the case is clearly governedby such decisions asGarner Aviation Service Corp.,114 NLRB 293,295; DumontElectric Corporation,97 NLRB 94, 96-7;Miami Paper Board Mills, Inc.,115 NLRB1431, 1432; cf.The Falmouth Company,115 NLRB 1533, 1537-8; rather than bythose which the Regional Director relied upon in his report on objections (i. e.,Spartan Aircraft Co.,111 NLRB 1373;Belk's Department Store of Savannah, Ga., Inc.,98 NLRB 280;Detroit Creamery Company,60 NLRB 178).4.Concluding findingsBased on the evidence summarized under the preceding sections hereof it is con-cluded and found that by its interrogation of employees as to how they intendedto vote in the election, by its threat of surveillance in the voting booth, by its threatsthat if the Union won the election the Company would revoke existing benefitsand privileges and would shut down the plant and lay off the employees, and by itspromises of wage increases and other benefits if the Union were defeated in theelection,Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.It is further found, with specific reference to the issues in the representation pro-ceeding, that the evidence establishes objections 1, 2, and 3, i. e., that Respondent'ssupervisors interrogated employees as to their voting intentions and threatenedthem with economic reprisal if they voted for the Union (No. 2), and that Re-spondent, by its supervisors, informed the employees during the election campaignthat the promises of benefits and of continued gains were contingent solely on theoutcome of the election (Nos. 1 and 3).By the foregoing acts, and by the threatof surveillance in the voting booth, Respondent engaged in conduct which affectedthe results of the election.It is further found that the evidence fails to establish objection No. 4, as tocampaigning or interference by supervisors in the voting area.B. Post-election incidents1.July 16Covington testified that on July 16 he had talked with Harvey Christian (aspecial representative of IAM) during his lunch period outside the plant; that whenhe went back in to work, Liskay sought him out and asked him, "What's that unionman hanging around for?" and "Is he trying to organize the employees again?"When Covington replied that Christian had said nothing about that, Liskay con-tinued, "The son of a bitch has been beat and he doesn't have a right to hang aroundhere."Covington testified further that Compton came to him later the same day andtold him, "Covington, if you don't quit talking to that union man you are going toget fired.... You had better get up and move when you see him coming towardyou.Both Liskay and Compton denied the incidents.Though Compton admitted hav-ing warned Covington on one occasion about talking with a union representative infront of the building, he fixed the occasion as during the election campaign.Cov-ington's testimony is accepted over Compton's, since Compton was completely dis-credited as a witness for reasons previously stated.To corroborate Liskay, Re-spondent called numerous witnesses who testified that they had never heard Liskayuse profanity in the plant and that in particular they had never heard him use theterm "son of a bitch."Their testimony is accepted, and it is concluded that Cov-ington was mistaken in ascribing the term to Liskay.14To find that Liskay did not use profanity on the occasion does not, however, re-solve the crucial questions presented by the conflicting testimony, whether there24Thoughspeculation is unnecessaryto resolution of the credibilityissue, it is possiblethat Covington confused that portion of the conversation with the Compton conversation.450553-58-vol. 118-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in fact a conversation between Liskay and Covington on July 16 and whetherLiskay interrogated Covington concerning Christian's continued organizational activ-ities among the employees.Because of Liskay's unreliability as a witness, previouslyadverted to, his testimony on those points cannot be accepted over Covington's.The partial and indirect corroboration which Liskay received on the col-lateral issue whether Liskay ever used profanity in the plant was too far removedfrom the significant content of the testimony to be persuasive of a contrary finding.Nor does the partial rejection of Covington's testimony on the collateral matteraffect his credibility on the significant and important portions of his testimony.Seefootnote8, supra.It is therefore concluded and found that Liskay, as well as Compton, interrogatedCovington concerning his conversations with Christian, and that Compton threatenedhim with discharge.By those acts, Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act.2. September 27-28On the evening of September 27, Attorney Schoolfield was at the Sands Motel(about a mile from the plant) for a series of interviews in connection with hisinvestigation of the Union's charges.The attendance of prospective witnesses wasbeing arranged by Christian.Christian and Walsh testified that they saw Liskayat the motel during the evening. Liskay did not deny being there or seeing them,but testified that he went there to visit Donald Hill, a company salesman, andHill corroborated him as to the fact of the visit.The description of the premises and the circumstances under which Walsh andChristian saw Liskay would not, if they stood alone, establish that Liskay waspresent for the purpose of, or that he was engaged in, surveillance of the employees.Respondent's argument, which is based on and which acknowledges only the fore-going circumstances, is to that extent accepted.However, Respondent's conten-tions on this phase of the case wholly ignore other testimony by Walsh and Dunnas to conversations with Liskay on the following morning, offered by the GeneralCounsel to establish that Liskay was actually engaged in surveillance.Thus Walsh testified that after he reported to work the next morning Liskaycalled him off the job and asked him how the swimming was at the Sands Motelthe preceding night (the motel court enclosed a swimming pool).Liskay thenproceeded to tellWalsh he was surprised to see Walsh having anything to dowith an organizer, that he had in mind higher jobs for Walsh in plant supervision,that he had been parked at the motel for a period of 4 hours to try to see whowas going there to confer with the union authorities, and that he had even seen hismolder man (Dunn) come out of there. Liskay concluded by warning Walshnot to cut off the hand that was feeding him and that the Union was good onlytomake trouble for Walsh and the other employees. Liskay also stated that hehad a brother-in-law who was a union official and whom he hated because of that,and that he hated anyone affiliated with the Union.Dunn, who had also been interviewed by Schoolfield at the motel but whohad not seen Liskay there, testified that on the following morning Liskay askedhim if the swimming was good out at the Sands Motel, and told Dunn that hehad seen him "come out of the union room." Liskay added, "They won't do youno good."Though Liskay admitted having seen Dunn at the motel and admitted havingasked Dunn the next morning how he liked the swimming at the motel, he deniedflatly having had any conversation with Walsh concerning the motel.Here again the testimony of Dunn and Walsh is accepted over Liskay's.Hisstatements to Walsh in particular showed that though Liskay was engaged in whathe assumed was surveillance of union activities, he was actually observing employeeswho were being interviewed by representatives of the Board during the course ofan official investigation.Though it cannot be found that he waspurposelyobservingemployees engaged in discussing the charges filed herein, as explicitly alleged inthe complaint, yet he was purposely engaged in surveillance of activities in whichtheAct guarantees employees the right to participate.The intimidation of theemployees and the interference with the Board's investigative processes were bothinvolved and both equally obvious.It is therefore concluded and found that by Liskay's said acts and by his state-ments to Walsh and Dunn concerning those acts, Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act. "M" SYSTEM, INC.515C. The employees'councilOn July 20, Respondent issued to its employees a two-page letter in whichitdiscussed, in part, the formation of an employees council, as follows:As you will recall in my talk to you, I advised you of some programs weare working on to improve your well being. To assist me in these programswe asked a group of employees to form a council that will work togetherand represent you.Those who were willing to serve, formed a very goodrepresentation of all departments in the plant.These men are:FloydSanders-Foreman.Robert Jacks-Leadman (Sidewall Department)Grady Worthy-Leadman (Cabinet Shop).OrvilleHunter-(Cabinet Shop).Earl Morgan-(Metal Shop).James Graham-(Final Finish).The first meeting of this group will take place the week of July 23rd.Wewill start working on the following:1.Methods of handling grievances.2.A safetyprogram.3.Policies covering the various situations which can arise such as sickleave; National Guard Duty; Jury leave; etc.4.A "bonus" plan to obtain more pay for each of our employees.A notice of this meeting will be posted giving the date, time and place ofthemeeting.If you have any ideas, suggestions, or comments give them toone of the fellows in the "Employee's Council" and they will get fullconsideration.On August 10, Respondent issued another two-page letter which contained inpart, the following report on the first meeting of the council:The first meeting of the "Employee's Council" met on Thursday, August 9.Attending this meeting were: James Graham, Earl Morgan, Orville Hunter,Grady Worthy, Robert Jacks and Buddy Sanders.Here is what took place.We had a round table discussion on our aimsand how we can go about attaining them. The first item decided upon wasthe forming of a safety committee to work out a safety program.GradyWorthy was chosen as Chairman, the cooperation of everyone will be appreciatedshould he ask you to help him in this work. One man from each departmentwill be on this safety committee. It is hoped that an effective safety programcan be worked out in the next few weeks.The next thing decided upon by your committee was a "Suggestion Box."Itwas discussed and decided upon that any worthwhile suggestions will bringa bonus (CASH) to the person offering the suggestion. The amount of thebonus will be determined by the value, to the company, of the suggestion.Asuggestion box will be built and placed near the time clock.Foremen are noteligible.Each member of this council was asked to prepare a list of ideas that willmake "M" System a better place to work. If you have any such ideas, givethem to one of the Council members. He will be happy to add them to his list.At the next meeting, which will take place shortly after I return fromtheNew York show, we will compare these ideas and start working on thosethat appear to be the most needed or desired.The evidence is not greatly in dispute concerning the operation of the council.Itwas entirely the creature of management and completely under managementcontrol and domination.Thus, the members were appointed by Eckstein, whoreadily admitted that the council had no authority (except to make recommendationsconcerning safety conditions) and that it could do nothing without his approval.The only real question is whether the council was a "labor organization" withinthe statutory definition contained in Section 2 (5).The evidence showed thatitwas not.What is most suggestive of a contrary conclusion is contained in theletter of July 20, i. e., the statements that the council would "represent" the employeesand that it would handle matters relating to grievances, safety, sick leave, and juryleave policies, and a bonus plan.However, Eckstein testified that the council in factrepresented no one, and that his choice of words was poor and the terminology 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDincorrect.Furthermore, it was plain from the evidence that the council's entirefunctioning prior to the hearing has been as a safety committee (by whichname com-monly known), and that it has not considered, and has not dealt with Respondentconcerning, grievances, bonuses, or any of the other matters which were specifiedin Eckstein's letters.Thus the evidence is undisputed that the council has held a total of4 meetings,in 3 of which only safety conditions were discussed, and the fourth of which wasused by the Company only for discussing arrangements for the United Fund drive.Though there was testimony by some of General Counsel's witnesses that they hadbeen informed by some of Respondent'ssupervisorsthat they could take theirgrievances to the committee members, there is no evidence that the council itselfever considered or passed on any single one.For example, Walsh's inquiry ofJacks (a council member) concerning jury pay was submitted not to the committee,but directly to Eckstein, who rejected the claim.15Similarly, though some com-plaint arose concerning the removal of a toilet door, there was no evidence thatthe matter was submitted to or was passed on by the council.It is obvious, of course, that the continued existence of the council, particularlyin the light of Respondent's letter of July 20, represents potential means for inter-ference and support (as would any employee committee), but thereisnopresentevidence of realization of that potential.Coppus Engineering Corp. v. N. L. R. B.,240 F. 2d 564 (C. A.1); Chicago Rawhide Manufacturing Company v. N. L. R. B.,221 F. 2d 165, 170 (C. A. 7). Future realization, of course, would be subject tofuture charges.It is therefore concluded and found from all the evidence that as the employees'council presently exists and functions,it is not alabor organization within themeaning of the Act, and that therefore no violation of Section 8 (a) (2) is establishedby the evidence.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.The employees' council is not such a labor organization.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices proscribed by Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within the meaning of Section 2 (6) and(7) of the Act.4.Respondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (2) of the Act.5.By interrogating employees concerning their voting intentions, by threateningsurveillance in the voting booths and threatening economic reprisals if the employeesvoted for the Union, and by promising benefits and continued gains which wereto be contingent on the outcome of the election, Respondent engaged in conductwhich affected the results of the election.6.The presence of supervisors within sight of the voting line did not constituteinterference with, or conduct which affected the results of, the election.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which I find necessary to remedy and remove the effects of the unfair laborpractices and to effectuate the policies of the Act.[Recommendations omitted from publication.]15Walsh also gave testimony concerning recent statements by Jacks which indicatedthat the "committee" had functioned as an antiunion organization during the electioncampaign,If there were any such committee at that time, it was something differentfrom the employees' council, which did not come into being until July 20.Walsh'stestimony was accordingly irrelevant in that respect to theissuesconcerning the em-ployees' council. MAIN GATEANDEMPLOYEES' GATEMaEnSALESMAIN OFFICEMenSupplyIRoomHeat & Air ZoneHeardOffice ManagerOff.A.Foreman Earl Williams' location to insure that allemployees punched time cardsB.Entrance used by voting employeesC.Exit used by voting employeesScale 1/8 " = l'0"AilingPurcTiasingOff.EcksGen. Mgr.Off.Off.Foremen's OfficeBATimeClock 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their voting intentionsor concerning their conversations with union representatives or threatenemployees with discharge because of the latter; threaten employees with surveil-lance in the voting booths; threaten employees that if the Union wins theelection we will revoke existing benefits and privileges or that we will shut downthe plant and lay off the employees; promise wageincreasesor other benefits ifthe Union is defeated in the election; and we will not engage in surveillanceeither of union activities or of employees during thecourseof the Board'sofficial investigations.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Lodge 1243, International Association ofMachinists, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8 (a) (3)of the Act."M" SYSTEM, INC., MOBILE HOMEDIVISION,MID-STATE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Robinson Printers,Inc.andAmalgamated Lithographers ofAmerica,'AFL-CIO,Local#74 andInternational PrintingPressmen2&Assistants'Union of North America, AFL-CIO,Petitioners.Cases Nos. 12-RC-84 and 12-RC-98. July 5,1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before M. E. Stadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.iHerein called Amalgamated.Herein called Printing Pressmen.118 NLRB No. 60.